      Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GETA MICLAUS, VIM BYRNE and KEVIN                  )
BYRNE, on behalf of themselves and all other       )
persons similarly situated,                        )
                                                   )
                       Plaintiffs,                 )
                                                   )
       vs                                          )      Civil Action No. 20-681
                                                   )      Consolidated with 18-cv-1022
                                                   )      Consolidated with 18-cv-1396
                                                   )      Judge Bissoon
INVENTION SUBMISSION CORPORATION                   )      Magistrate Judge Dodge
d/b/a INVENTHELP, et al.,                          )
                                                   )
                       Defendants.                 )

                            REPORT AND RECOMMENDATION

I.     Recommendation

       It is respectfully recommended that the Motion to Dismiss of Defendants Invention

Submission Corporation d/b/a InventHelp, Western Invention Submission Corporation d/b/a

Western InventHelp, Technosystems Consolidated Corporation, Technosystems Service

Corporation, Universal Payment Corporation, Intromark Incorporated and Robert J. Susa (ECF

No. 45) be denied.

II.    Report

       Plaintiffs Geta Miclaus and Vim and Kevin Byrne bring this action on their own behalf

and on behalf of all others similarly situated, raising claims under the American Inventors

Protection Act, 35 U.S.C. § 297 (AIPA) and Pennsylvania common law. Plaintiffs allege that the

defendants, while purporting to act as invention promoters and patent attorneys, in fact are

engaged in a deceptive and fraudulent invention promotion scam that has bilked them and

thousands of other aspiring inventors and entrepreneurs out of millions of dollars for services
      Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 2 of 16




that the defendants do not provide and never intend to provide. Named as Defendants are:

Invention Submission Corporation d/b/a InventHelp (“InventHelp”), Western Invention

Submission Corporation d/b/a Western InventHelp (“Western InventHelp”), Technosystems

Consolidated Corporation, Technosystems Service Corporation, Universal Payment Corporation,

Intromark Incorporated (“Intromark”) and Robert J. Susa (together, “the InventHelp

Defendants”); Thomas Frost and Thomas Frost, P.A. (together, the “Frost Attorney

Defendants”); John Doe Companies 1-10, and John Doe Individuals 1-10.

       Presently pending before the Court for disposition is a partial motion to dismiss (ECF No.

45) filed by the InventHelp Defendants, which has been fully briefed (ECF Nos. 46, 48, 52).1

The InventHelp Defendants seek dismissal of the AIPA disclosure omission claim in Count I of

the Complaint.

       A.        Relevant Procedural History

       Plaintiffs commenced this action, which is related to Civ. A. No. 18-1022, Calhoun v.

Invention Submission Corp. (“the Calhoun Action”), in May 2020. Federal question jurisdiction

is based on the AIPA claims alleged in Count I, 28 U.S.C. § 1331, as well as the Class Action

Fairness Act, 28 U.S.C. § 1332(d) (CAFA) because the amount in controversy exceeds the sum

of $5 million, exclusive of interest and costs, and is a class action in which one member of the

class of plaintiffs was a citizen of a state different from the defendants (Compl. ¶ 61).2 In

addition to the AIPA claim, Plaintiffs assert claims of fraud, negligent misrepresentation, breach

of contract, unjust enrichment and breach of fiduciary duty.

       This case has been consolidated for purposes of discovery and other pretrial proceedings


1
  On October 30, 2020, the Frost Attorney Defendants filed an Answer to the Complaint,
although they did so in the Calhoun Action., Civ. A. No. 18-1022 (ECF No. 172). No appearance
has been entered on behalf of John Doe Companies 1-10 or John Doe Individuals 1-10.
2
  ECF No. 1.
                                                2
      Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 3 of 16




with the Calhoun Action, as was a third case, Austin v. Invention Submission Corp., Civ. A. No.

19-1396.

       The pending partial motion to dismiss with respect to the AIPA omission claims in Count

I of this case have been fully briefed.

       B.      Standard of Review

       The Supreme Court has issued two decisions that pertain to the standard of review for

failure to state a claim upon which relief could be granted. The Court held that a complaint must

include factual allegations that “state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“[W]ithout some factual allegation in the complaint, a claimant cannot satisfy the requirement

that he or she provide not only ‘fair notice’ but also the ‘grounds’ on which the claim rests.”

Phillips v. County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008). In determining whether a

plaintiff has met this standard, a court must reject legal conclusions unsupported by factual

allegations, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements;” “labels and conclusions;” and “‘naked assertion[s]’ devoid of ‘further

factual enhancement.’” Iqbal, 556 U.S. at 678 (citations omitted). Mere “possibilities” of

misconduct are insufficient. Id. at 679.

       As noted by the Third Circuit in Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011), a

12(b)(6) inquiry includes identifying the elements of a claim, disregarding any allegations that

are no more than conclusions and then reviewing the well-pleaded allegations of the complaint to

evaluate whether the elements of the claim are sufficiently alleged. If a claim “is vulnerable to

12(b)(6) dismissal, a district court must permit a curative amendment, unless an amendment




                                                 3
        Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 4 of 16




would be inequitable or futile.” Phillips v. County of Allegheny, 515 F.3d 224, 236 (3d Cir.

2008) (citation omitted).

          “In deciding a Rule 12(b)(6) motion, a court must consider only the complaint, exhibits

attached to the complaint, matters of public record, as well as undisputedly authentic documents

if the complainant’s claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010) (citation omitted). The InventHelp Defendants have attached to their motion

the AIPA disclosures that were made to the named Plaintiffs (ECF No. 48 Exs. A-C) and

Plaintiffs have submitted these and other documents in connection with their opposition to the

motion (ECF No. 49). The parties have not disputed the authenticity of these documents.

Therefore, all of these documents may all be considered without converting the motion into a

motion for summary judgment.

          C.      Facts3

                  1. General Overview

          As explained herein, the AIPA requires invention promoters to make certain disclosures

to potential clients prior to entering into contracts for invention promotion services. 35 U.S.C.

§ 297(a). The statute provides a cause of action for customers who have been injured by any

materially false or fraudulent statements or omissions made by invention promoters. 35 U.S.C.

§ 297(b).

          Plaintiffs allege that the InventHelp Defendants’ AIPA disclosures omit statutorily

mandated information, that Western InventHelp clients are not provided with proper AIPA-

mandated disclosures and that Defendants provide no AIPA-mandated disclosures with regard to

Intromark, with whom customers sign Submission Agreements). (Compl. ¶¶ 3-5.)



3
    Only those facts that are relevant to the partial motion to dismiss are cited herein.
                                                    4
      Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 5 of 16




       According to Plaintiffs, fraud permeates all of the dealings and contracts between the

Class Plaintiffs and all of the Defendants. This includes fraudulently misrepresenting the content

of various contracts and inducing the Class Plaintiffs to enter into these contracts. As a result, the

Class Plaintiffs executed documents that have different terms and conditions than those

represented by Defendants. (Id. ¶¶ 37-38.)

       According to the Complaint, InventHelp first sells customers a “Basic Information

Package” (“BIP”), resulting in their receipt of a “Report” and a “Preliminary Patentability

Opinion” issued by the Frost Attorney Defendants which falsely state that they are eligible to

obtain design or utility patents. When customers review these documents, InventHelp pressures

them to purchase its “Submission Services Agreement” at costs ranging between $13,500 and

$30,000. (Id. ¶¶ 10-15.) See also id. ¶¶ 68, 97.

       Plaintiffs allege that InventHelp also falsely represents that “today is the very last day” of

a “special” or “promotion” that will save customers hundreds or thousands of dollars. (Id. ¶ 39.)

If clients indicate that they cannot afford the more expensive services, InventHelp suggests that

they obtain a loan from Universal Payment Corporation (“UPC”), which Plaintiffs allege is

associated with InventHelp and is an entity with no physical address. (Id. ¶¶ 26, 30-31.)

               2. Relevant Facts Regarding Plaintiff Miclaus

       In 2017, Plaintiff Miclaus created a potential invention. After seeing several InventHelp

television commercials, she contacted the company through its website, inventhelp.com. (Id.

¶¶ 70-71.)

       In August 2017, Ms. Miclaus received an email from InventHelp providing her with

contact information for “Your InventHelp representative, Jim Cardiges.” She met with Mr.

Cardiges in September 2017. He told her that her idea was extremely marketable and carried



                                                   5
      Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 6 of 16




immense potential for profit. During their meeting, Ms. Miclaus entered into two agreements

with Western InventHelp: a BIP Agreement for which she paid $760, and a Preliminary

Patentability Search and Opinion Referral Request for $215. (Id. ¶¶ 75, 79-81.)

       Mr. Cardiges presented her with two InventHelp disclosure documents at their meeting.

One of them states that: “From 2014-2016, we signed Submission Agreements with 7,039

clients. As a result of our services, 159 clients have received license agreements for their

products, and 35 clients have received more money than they paid us for these services.” (Id.

¶ 82; ECF No. 46 Ex. C.)

       The second InventHelp disclosure provided to Ms. Miclaus states:

       The total number of inventions evaluated by InventHelp for commercial potential in the
       past five years is 0. InventHelp does not attempt to evaluate inventions and accepts most
       inventions for its services…. The total number of customers who have contracted with
       InventHelp in the past 5 years is 10,323.... [T]he total number of clients known to have
       received more money than they paid InventHelp for submission services as a direct result
       of these services is 45. The total number of customers known by InventHelp to have
       received license agreements for their inventions as a direct result of InventHelp services
       is 236.”

(Id. ¶ 83; Plitt Aff. Ex. B; ECF No. 46 Ex. A.)

       Plaintiffs assert that although Ms. Miclaus did not know it at the time, the numbers in

both of these disclosure documents were incomplete, false and misleading by virtue of their

inclusion of sham licensing agreements, and their exclusion of information required by the

AIPA. (Id. ¶ 84.)

       Mr. Cardiges also provided Ms. Miclaus with Western InventHelp disclosure documents

at the meeting. Those disclosures state: “The total number of customers who have contracted

with the Company for invention development services prior to the last thirty (30) days is 63,859.

The number of customers that have received by virtue of this invention developer’s performance,

an amount of money in excess of the amount of money paid by the customer to this invention

                                                  6
      Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 7 of 16




developer is 0.” Plaintiffs allege that among other omissions, the disclosures failed to provide

information as to Western InventHelp customers’ receipt of licensing agreements, and thus are in

violation of the AIPA. (Id. ¶ 85.)

        In October 2017, Ms. Miclaus met Mr. Cardiges for a second time at InventHelp’s office

to go over the results of her BIP report and the Thomas Frost P.A. Preliminary Patentability

Opinion. Mr. Cardiges, a non-lawyer, “explained” the Patentability Report and gave Ms. Miclaus

legal advice. Based on the information provided to her by Mr. Cardiges, she agreed to move

forward with submission services, and signed a $14,500 Submission Agreement with Western

InventHelp. Plaintiffs note that all “Submission Agreements” with InventHelp and/or Western

InventHelp are identical. (Id. ¶¶ 101-02.)

        The Submission Agreement includes the following language:

        WESTERN INVENTION SUBMISSION CORPORATION (WISC) is the name
        of the corporation contracting to perform the invention development services.
        WISC is operating under its registered name, Western InventHelp. There are no
        parent, subsidiary or affiliated companies that will engage in performing
        invention development services under this Contract except for INVENTION
        SUBMISSION CORPORATION, an affiliate, and TECHNOSYSTEMS
        SERVICE CORPORATION, an affiliate. Company is also affiliated with
        INTROMARK INCORPORATED, which attempts to market inventions where
        substantial interest has been expressed in accordance with paragraph 1.N above.

(Id. ¶ 103; Plitt Aff. Ex. D.)

        Ms. Miclaus also signed an Intromark Proposal. All InventHelp Defendant clients who

signs up for submission services also sign an Intromark Proposal; the Intromark Proposals are

identical and uniform. (Id. ¶¶ 111-12.)

        The Intromark Proposal provides that:

        Whereas Intromark, Inc. is a Pennsylvania corporation which is engaged in the
        business of assisting inventors in attempting to market their inventions, products
        or ideas.



                                                7
      Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 8 of 16




        Whereas, Intromark understands that Western InventHelp submits ideas,
        inventions, and products to industry in an attempt to obtain a good faith review,
        and that some of these may generate substantial interest such that it will be useful
        to attempt to market and to license them; and Western InventHelp does not
        market or sell inventions.

        Western InventHelp shall only submit to Intromark, and Intromark agrees to
        accept in accordance with this Proposal, inventions, ideas or products in which
        substantial interest has been expressed, or where Intromark in its discretion
        believes it would be useful to attempt marketing for the purpose of trying to
        obtain a sale or licensing agreement.

        The parties agree that Intromark shall have access to all of Client’s and Western
        InventHelp’s submission materials and complete files in connection with
        Intromark’s agreement to accept said invention, idea or product for marketing.

        Client further agrees that Intromark during the term of this Proposal shall have the
        exclusive right to negotiate, and to execute contracts on Client’s behalf for the
        sale or licensing of the idea, invention or product.

        Intromark will attempt to market Client’s idea, invention or product only in the
        event that substantial interest is expressed in Client’s idea. If a licensing
        agreement or outright sale results, Intromark shall receive twenty percent (20%)
        of all royalties paid or of the total sales price paid.... Intromark shall be
        compensated as stated above, even if the royalties are earned or the sale is made
        after the termination of this Agreement for any reason.

(Id. ¶¶ 113-18; Plitt Aff. Ex E.)

        When she signed the Submission Agreement and Intromark Proposal contracts, Ms.

Miclaus was not provided with complete or accurate disclosures of, among other things, the

number of customers the companies had in the last five years, the number of positive and

negative evaluations, the number of customers who received a net profit from inventions, the

number of customers who received license agreements, or the names and addresses of invention

promotion companies with whom the companies or their officers were affiliated in the last ten

(10) years. (Id. ¶ 119.)

        Further, Ms. Miclaus was not provided with any InventHelp AIPA disclosures or

Intromark Incorporated AIPA disclosures at the October 2017 meeting. Ms. Miclaus was

                                                 8
      Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 9 of 16




provided with Western InventHelp disclosures at that meeting stating that “The total number of

customers who have contracted with Company for Invention development services prior to the

last thirty (30) days is 65,666. The number of customers that have received, by virtue of this

invention developer’s performance, an amount of money in excess of the amount of money paid

by the customer to this invention developer is 0.” This disclosure omits any information as to

licensing agreements, among other omissions, and is in violation of the AIPA. (Id. ¶¶ 120-22.)

               3. Relevant Facts Regarding Plaintiffs Vim and Kevin Byrne

       In 2017, Plaintiffs Kevin and Vim Byrne had an idea for a new invention. In July 2017,

they met with InventHelp representative Brian Werner at InventHelp’s office. Mr. Werner

expressed interest in their idea and told them that it carried enormous potential for profit. On July

13, 2017, Mr. and Mrs. Byrne signed a BIP Agreement with Western InventHelp and a retail

installment contract with “private money lender” UPC for $760.00. The Byrnes’ credit card was

charged by “Techno Inventhelp.” (Id. ¶¶ 139-41.)

       Mr. Werner provided Mr. and Mrs. Byrne purported AIPA disclosures at that meeting on

behalf of the entity InventHelp. Those disclosures state:

       The total number of customers who have contracted with InventHelp in the past 5 years is
       10,323. The total number of customers to have received a net financial profit as a direct
       result of invention promotion services provided by InventHelp is unknown. However, the
       total number of clients known to have received more money than they paid InventHelp
       for submission services as a direct result of these services is 45. The total number of
       customers known by InventHelp to have received license agreements for their inventions
       as a direct result of InventHelp services is 236.

According to Plaintiffs, these disclosure numbers are incomplete, incorrect, false and fraudulent.

Among other things, the disclosure as to the number of license agreements is false because

InventHelp include sham “60-day license agreements” in those numbers. Mr. and Mrs. Byrne

were not presented with disclosures on behalf of Western InventHelp at this meeting. However,



                                                 9
     Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 10 of 16




Mr. Werner gave them the impression that InventHelp and Western InventHelp were one and the

same. Thus, they had no reason to believe that they should have been provided with disclosures

from Western InventHelp separate and apart from the InventHelp disclosures. (Id. ¶¶ 142-44.)

       After signing the BIP agreement, Mr. and Mrs. Byrne met with Mr. Werner at

InventHelp’s offices for a second time on September 25, 2017. Mr. Werner told them that the

results of the BIP were very promising and pressured them to sign a $11,900 Submission

Agreement with Western InventHelp. When they expressed reservations about the extremely

high cost of these services, Mr. Werner emphasized that they could just use their existing

contract with “private money lender” UPC to pay off the Submission Agreement. Mr. Werner

also said that the terms of the Submission Agreement protected them because if they needed to

stop making payments. (Id. ¶¶ 145-47.) Mr. and Mrs. Byrne financed the Submission Agreement

through their retail installment contract with UPC, which is identical to that signed by all Named

Plaintiffs and proposed class members.

       Based on Mr. Werner’s representations, Mr. and Mrs. Byrne signed a “Submission

Agreement” with Western InventHelp for $11,900, and an Intromark Proposal at the same time.

Mr. Werner signed the agreement on behalf of InventHelp, Western InventHelp, UPC and

Intromark. Those agreements are identical to those signed by all of the named Plaintiffs and

proposed class members. (Id. ¶ 148.)

       The Byrnes were not informed at that meeting of the accurate number of customers the

InventHelp Defendants had in the last five years, the number of positive and negative

evaluations, the accurate number of customers who received a net profit from inventions, the

accurate number of customers who received license agreements, or the names and addresses of

invention promotion companies with whom InventHelp Defendants or its officers were affiliated



                                               10
       Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 11 of 16




in the last ten (10) years. (Id. ¶¶ 149-50.)

        The Byrnes were provided disclosures from Western InventHelp for the first time at the

September 25, 2017 meeting. The Western InventHelp disclosures state: “The total number of

customers who have contracted with Company prior to the last 30 days is 63,859. The number of

customers that have received, by virtue of this invention developer’s performance, an amount of

money in excess of the amount of money paid by the customer to this invention promoter is 0.”

The Western InventHelp disclosures provided no information whatsoever as to number of license

agreements, among other omissions, and thus are ipso facto in violation of the AIPA. (Id. ¶¶ 151-

52.)

        Plaintiffs assert that to the extent the Western InventHelp disclosure is a stand-alone

disclosure, it is in violation of the AIPA because it omits the number of licensing agreements,

among other reasons. To the extent the Western InventHelp disclosure is a supplement to

InventHelp disclosures provided to Mr. and Mrs. Byrne at the July 13, 2017 meeting, the

disclosures are in violation of the AIPA because their numbers contradict one another. Mr. and

Mrs. Byrne were provided with no AIPA disclosures from Intromark Incorporated. (Id. ¶¶ 153-

54.)

        D.      Discussion

                1. AIPA Claims

        The AIPA provides as follows:

                (a) In General.--An invention promoter shall have a duty to disclose the
        following information to a customer in writing, prior to entering into a contract
        for invention promotion services:

               (1) the total number of inventions evaluated by the invention promoter for
        commercial potential in the past 5 years, as well as the number of those inventions
        that received positive evaluations, and the number of those inventions that
        received negative evaluations;

                                                11
     Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 12 of 16




              (2) the total number of customers who have contracted with the invention
       promoter in the past 5 years, not including customers who have purchased trade
       show services, research, advertising, or other nonmarketing services from the
       invention promoter, or who have defaulted in their payment to the invention
       promoter;

              (3) the total number of customers known by the invention promoter to
       have received a net financial profit as a direct result of the invention promotion
       services provided by such invention promoter;

              (4) the total number of customers known by the invention promoter to
       have received license agreements for their inventions as a direct result of the
       invention promotion services provided by such invention promoter; and

              (5) the names and addresses of all previous invention promotion
       companies with which the invention promoter or its officers have collectively or
       individually been affiliated in the previous 10 years.

35 U.S.C. § 297(a).

       Further, the AIPA provides that:

               (b) Civil Action.--(1) Any customer who enters into a contract with an
       invention promoter and who is found by a court to have been injured by any
       material false or fraudulent statement or representation, or any omission of
       material fact, by that invention promoter (or any agent, employee, director,
       officer, partner, or independent contractor of such invention promoter), or by the
       failure of that invention promoter to disclose such information as required under
       subsection (a), may recover in a civil action against the invention promoter (or the
       officers, directors, or partners of such invention promoter), in addition to
       reasonable costs and attorneys’ fees--

               (A) the amount of actual damages incurred by the customer; or

              (B) at the election of the customer at any time before final judgment is
       rendered, statutory damages in a sum of not more than $5,000, as the court
       considers just.

35 U.S.C. § 297(b).

       The InventHelp Defendants argue that the AIPA claims in Count I based on mandated

disclosure omissions should be dismissed because they are insufficient to state a claim upon

which relief may be granted. Specifically, they contend that, although Plaintiffs allege that they

                                               12
     Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 13 of 16




did not receive all of the required disclosures, in fact, they received all necessary disclosures

from InventHelp. See ECF No. 46 Exs. A, B, C.

       In response, Plaintiffs contend that the InventHelp Defendants directly contradict the

position they took in the Calhoun Action. In moving to dismiss the omission claims in that case,

the InventHelp Defendants argued that InventHelp and Western InventHelp were two distinct

entities and that each had its own set of disclosure numbers. But in this case, the InventHelp

Defendants are arguing the opposite, namely, that only InventHelp was required to present

disclosures. Therefore, Plaintiffs contend that Defendants’ current position is barred by the

doctrines of judicial estoppel and by the law of the case.

       In a reply brief, the InventHelp Defendants contend that their position has always been

consistent: only InventHelp is an “invention promoter” under the AIPA and Western InventHelp

is not an invention promoter but, pursuant to certain state laws (such as those of California),

additional disclosures were required and were provided.

               2. Calhoun Action Memorandum Order

       In the Calhoun Action, Judge Bissoon issued a Memorandum Order on April 9, 2019

(ECF No. 55), that resolved the InventHelp Defendants’ motion to dismiss. Judge Bissoon

concluded that Plaintiff Calhoun raised three kinds of AIPA claims: “type 1” claims, which

consisted of omissions from InventHelp’s AIPA-mandated disclosures; “type 2” claims, which

consisted of misrepresentations in the AIPA-mandated disclosures; and “type 3” claims, which

consisted of other misrepresentations made by InventHelp beyond the mandated disclosures.

Judge Bissoon then held that Plaintiff Calhoun’s type 1 claims were time-barred because she

filed them more than four years after signing the agreements at issue (which would have put her

on notice immediately that certain mandated disclosures were missing).



                                                 13
     Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 14 of 16




       Judge Bissoon concluded that type 2 claims were not time-barred. However, they were

subject to dismissal on the ground that, despite her allegations of inconsistency, Calhoun “has

provided no basis on which the Court could infer that these figures are mutually inconsistent or

inaccurate and has failed to raise a reasonable expectation that discovery will reveal those

numbers to be wrong.” (ECF No. 55 at 8.) Specifically, Judge Bissoon concluded that any

apparent inconsistencies in the disclosure numbers were explained by the fact that they were

submitted by two different entities, InventHelp and Western InventHelp.

       Thus, in the Calhoun Action, the InventHelp Defendants did not argue, nor did Judge

Bissoon hold, that Western InventHelp is not an invention promoter or that only InventHelp has

to provide AIPA mandated disclosures. In fact, the opposite is true: the InventHelp Defendants

argued that each entity filed its own set of disclosures and that is why they did not have to be

consistent. For purposes of resolving the motion to dismiss, Judge Bissoon accepted this

position.

               3. Judicial Estoppel

       Plaintiffs contend that the InventHelp Defendants’ argument that Western InventHelp and

Intromark did not have to submit AIPA disclosures is barred by the doctrine of judicial estoppel.

       The purpose of judicial estoppel is to protect the integrity of the judicial process. New

Hampshire v. Maine, 532 U.S. 732, 749 (2001). It prohibits parties from changing positions

according to the exigencies of the moment. Id. As an equitable doctrine, it may be invoked by a

court at its discretion. Id. Intended to prevent a party from improper use of the judicial process, it

prevents a party from taking inconsistent positions that, in combination, indicate that either the

initial or subsequent court has been misled. See Microsoft Corp. v. Baker, 137 S.Ct. 1702, 1714,

(2017) (“where a party assumes a certain position in a legal proceeding, and succeeds in



                                                 14
     Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 15 of 16




maintaining that position, he may not thereafter, simply because his interests have changed,

assume a contrary position”) (quoting Davis v. Wakelee, 156 U.S. 680, 689 (1895)); Beltz v. Erie

Indem. Co., 733 F. App’x. 595, 600 (3d Cir. 2018) (“Judicial estoppel bars a party from

prevailing in one phase of a case on an argument and then relying on a contradictory argument to

prevail in another phase.) (citation omitted).

       In the Calhoun Action, the InventHelp Defendants persuaded the Court to dismiss some

of the plaintiff’s allegations on the basis that InventHelp and Western InventHelp were separate

entities whose AIPA disclosure numbers would be different. Now, these same defendants ask the

Court to excuse the lack of disclosures from Western InventHelp and Intromark on the ground

that these entities did not have to submit disclosures under the AIPA. This change in position is

appropriately barred by the doctrine of judicial estoppel.4

       Moreover, even if this doctrine is not applied, the Court cannot resolve the disputed issue

of the status of these entities. The InventHelp Defendants assert that Western InventHelp and

Intromark are not “invention promoters” because they do not “hold [themselves] out through

advertising in any mass media as providing such services,” 35 U.S.C. § 297(c)(3).5 Plaintiffs

contest this conclusion (ECF No. 48 at 7 n.5). Clearly, this issue can’t be resolved at the motion

to dismiss stage.

       The InventHelp Defendants further contend that what appear to be partial AIPA

mandated disclosures from Western InventHelp are actually disclosures made pursuant to




4
  Plaintiffs also contend that the change in position is barred by the doctrine of law of the case.
The Court need not reach this alternative argument.
5
  While the InventHelp Defendants also contend that Plaintiffs do not allege that these entities
are invention promoters, the Complaint states otherwise. See Compl. ¶ 224 (“Defendants are
invention promoters, officers, and their agents, as defined by the American Inventors Protection
Act of 1999, 35 U.S.C. § 297 (“AIPA”). Defendants work in concert to perpetrate this scheme.”)
                                                 15
     Case 2:18-cv-01022-CB-PLD Document 188 Filed 03/08/21 Page 16 of 16




California’s Invention Development Services Contract Act, not the AIPA. (ECF No. 46 at 4.)

Again, this issue cannot be resolved in the context of a motion to dismiss.

          Accepting Plaintiffs’ allegations as true at this stage of the proceedings, they did not

receive all mandated AIPA disclosures from Western InventHelp and Intromark (Compl. ¶¶ 4-5,

119, 121-22, 153-54). Therefore, the partial motion to dismiss with respect the disclosure

omission claim in Count I should be denied.

          Litigants who seek to challenge this Report and Recommendation must seek review by

the district judge by filing objections by March 22, 2021. Any party opposing the objections

shall file a response by April 5, 2021. Failure to file timely objections will waive the right of

appeal.


Dated: March 8, 2021                                  Respectfully submitted,


                                                      /s/Patricia L. Dodge
                                                      PATRICIA L. DODGE
                                                      United States Magistrate Judge




                                                 16
